Exhibit 10.1

THRESHOLD PHARMACEUTICALS, INC.

ADVISORY BOARD AGREEMENT

THIS AGREEMENT is made and entered into as of the 17 January 2014 (the
“Effective Date”), by and between Threshold Pharmaceuticals, Inc., a Delaware
corporation, with its principal place of business at 170 Harbor Way, Suite 300,
South San Francisco, CA 94080 (the “Company”), and David R. Parkinson, M.D., an
individual residing at 820 Anderson Lane Sebastopol, CA 95472 (the “Advisor”).

1. Engagement of Services. The Company hereby appoints the Advisor as a member
of its Advisory Board. The Advisor agrees to serve as a member of the Company’s
Advisory Board; perform the duties of a member of the Advisory Board; meet with
other Advisory Board members as the Company requests; review goals of the
Company and develop strategies for achieving them; provide advice, support,
leads, contacts, and introductions in the Company’s scientific medical and
business activities; and consult with the Company regarding scientific, medical,
and business development matters, as the Company may request from time to time
(collectively, the “Services”). The Advisor will participate in Advisory Board
meetings telephonically, or in person if the Company so requires, and otherwise
be reasonably available by telephone. The Advisor will perform Services
faithfully, diligently, and to the best of the Advisor’s skill and ability.

2. Compensation.

In consideration of the Advisor’s availability to provide Services, the Company
shall pay to the Advisor an hourly fee of $400, not to exceed $10,000 per year,
provided that the Company has agreed in advance to the specific projects and
scope of consultation that the Advisor will provide.

The Company will also reimburse the Advisor for reasonable travel and other
incidental expenses incurred by Advisor in performing the Services, provided the
Company has agreed in advance to reimburse such costs, and the Advisor has
provided the Company with such receipts or other relevant documentation as the
Company may require for such reimbursement.

3. Independent Contractor. The Advisor is an independent contractor and not an
employee of the Company. The Advisor has no authority to obligate the Company by
contract or otherwise. The Advisor is not eligible for any employee benefits.
The Company will not make tax deductions from any amounts payable to Advisor;
taxes on such payments shall be the sole responsibility of Advisor.

4. Nonsolicitation and Noncompetition.

(a) During the term of this Agreement and for one (1) year after its
termination, the Advisor will not personally or through others (i) recruit,
solicit, or attempt to induce any employee or contractor of the Company to
terminate his or her employment or contractual relationship with the Company, or
(ii) solicit in direct competition with the Company the business of any client
or customer of the Company.



--------------------------------------------------------------------------------

(b) During the term of this Agreement and for six (6) months after its
termination, Advisor will not, without the prior consent of the Company, engage
in any business activity which directly competes with any business then being
conducted or planned by the Company of which the Advisor has become aware in the
course of providing Services; the foregoing shall not have the effect of
preventing Advisor from engaging in any academic research, teaching or related
activity.

(c) If any restriction set forth in Sections 4(a) and 4(b) above is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities, and geographic area as to which it is enforceable.

5. Company’s Proprietary Rights and Nondisclosure. In providing Services, the
Advisor will be exposed to, have access to, and be engaged in the development of
information (including all tangible and intangible manifestations) relating to
inventions, patents, copyrights, trademarks, trade secrets, technology,
strategic sales/marketing plans, and business of the Company, and accordingly
agrees as follows.

(a) The term “Proprietary Information” shall mean all inventions, works of
authorship, trade secrets, business plans, confidential knowledge, data, or any
other proprietary information of the Company. By way of illustration but not
limitation, “Proprietary Information” includes, without limitation,
(a) inventions, ideas, samples, designs, applications, drawings, methods or
processes, formulas, trade secrets, data, source and object codes, know-how,
improvements, discoveries, developments, designs, and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products and service offerings, marketing and
selling, forecasts, business plans, budgets and unpublished financial
statements, licenses, sales, pricing, profits and costs, distribution
arrangements, suppliers and customers, marketing, customer and partner
strategies, business development plans, customer and partner lists; and
information regarding the skills and compensation of employees of the Company
and the Company’s internal organization.

(b) The Advisor agrees promptly to disclose in writing and hereby assigns to the
Company the Advisor’s entire right, title and interest in and to any and all
inventions and proprietary information (and all proprietary rights with respect
thereto) or any other copyrightable or patentable work, made, conceived, or
reduced to practice by Advisor, either alone or jointly with others, in the
course of performing Services, without any obligation of the Company to pay
royalty or any other consideration. The Advisor agrees that all such inventions
and proprietary information are the sole property of the Company and will, at
the Company’s request, promptly execute a written assignment to the Company of
title to any such inventions and proprietary information relating to it and will
preserve any such information as part of the proprietary Information of the
Company. The Advisor will keep in confidence and trust all Proprietary
Information and shall not reproduce, use, or disclose any Proprietary
Information or anything related to such information without the prior written
consent of the Company, except as

 

2



--------------------------------------------------------------------------------

required in performing Services. All Proprietary Information, whether presently
existing or developed in the future, shall be the sole property of the Company
and its assigns. In addition, the Company and its assigns shall be the sole
owner of all intellectual property and other rights in connection with such
Proprietary Information.

(c) The provisions of this Agreement are subject to the understanding that the
Advisor is affiliated with, employed by, and/or consulting with other
institution(s) or entity(ies) and must fulfill certain obligations to the
Institutions pursuant to the Institutions’ guidelines or policies. If the
Advisor is required to disclose Proprietary Information to the Institution
pursuant to applicable guidelines or policies, and such information falls within
the Company’s direct focus or interest, then the Advisor shall promptly notify
the Company in writing.

(d) The Advisor will submit to the Company any proposed publication which
contains any discussion relating to the Company, the Services, or Proprietary
Information. Advisor agrees not to publish or otherwise disclose any such
proposed publication without the prior written consent of the Company, which
consent shall not be unreasonably withheld. Any such consent shall be given
within thirty (30) days of receipt of the proposed publication. The Advisor is
free to publish any information that does not relate to the Company or the
Services and that does not disclose Proprietary Information.

(e) In the event the Company is unable, after reasonable effort, to secure
Advisor’s signature on any document needed to apply for or prosecute any patent,
copyright, or other right or protection relating to an invention subject to
assignment to the Company, the Advisor hereby designates and appoints the
Company and its duly authorized officers and agents as Advisor’s agent and
attorney-in-fact, to act for and on the Advisor’s behalf to execute, verify and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, and other rights
and protections thereon with the same legal force and effect as if executed by
the Advisor. Such appointment shall be irrevocable and coupled with an interest.

6. Nondisclosure of Third-Party Information. The Advisor understands that the
Company has received and will receive from third parties information that is
confidential or proprietary and subject to restrictions on the Company’s use and
disclosure (“Third-Party Information”). The Advisor will hold Third-Party
Information in the strictest confidence and will not disclose or use Third-Party
Information, except as permitted by agreement between the Company and the
relevant third party, unless expressly authorized in writing to act otherwise by
an officer of the Company.

7. Obligation To Keep Company Informed. The Advisor shall promptly disclose to
the Company, or any persons designated by it, any and all proprietary
information, whether or not patentable, of which the Advisor becomes aware that
relates to Proprietary Information of the Company; however, Advisor shall not be
obligated to disclose information received by Advisor from others under a
contractual obligation of confidentiality.

8. Prior Inventions. Inventions that the Advisor made prior to the Effective
Date are excluded from the scope of this Agreement. For the avoidance of doubt,
the advisor should be prepared to demonstrate, if asked, that such inventions
have been documented prior to the Advisor signing this agreement.

 

3



--------------------------------------------------------------------------------

9. No Conflicting Obligation. The Advisor represents that the Advisor’s
performance of the Services does not and will not breach or conflict with any
agreement to which the Advisor is or later becomes a party. The Advisor has not
entered into, and agrees not to enter into during the term of this Agreement any
agreement, written or oral, in conflict with this Agreement.

10. No Improper Use of Materials. The Advisor agrees not to bring to the Company
or to use in the performance of Services any materials or documents obtained
from a present or former employer of the Advisor, the Advisor’s employees, or
any other person with whom the Advisor has entered into a confidentiality
agreement, unless such materials or documents are generally available to the
public or the Advisor has authorization for the possession and unrestricted use
of such materials. In providing the Services, the Advisor agrees not to breach
any obligation of confidentiality that the Advisor has undertaken with the
Company or with a third party.

11. Term and Termination. Unless previously terminated or extended, this
Agreement will terminate one (1) year from the Effective Date. The Company or
Advisor may also terminate this Agreement upon thirty (30) days written notice
to the other. The Company may terminate this Agreement immediately upon written
notice by the Company to the Advisor in the event of Advisor’s material breach
of this agreement or any misconduct by Advisor that could have an adverse effect
on the business of the Company. Any determination of such breach or misconduct
as used herein shall be made in the Company’s sole discretion. The obligations
set forth in Sections 4, 5, and 6 survive any termination of this Agreement.
Upon termination of this Agreement, the Advisor will promptly deliver to the
Company all documents and other materials of any nature pertaining to the
Services, together with all documents and other items containing or pertaining
to any Proprietary Information. The Advisor shall not retain copies of any such
documents or other materials after termination of this Agreement.

12. Legal and Equitable Remedies. Because the Advisor’s services are personal
and unique and because the Advisor may have access to and become acquainted with
Proprietary Information, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance, or
other equitable relief without prejudice to any other rights and remedies that
the Company may have for a breach of this Agreement, without bond.

13. General Terms. The parties’ rights and obligations will bind and inure to
the benefit of their respective successors, heirs, executors and administrators,
and permitted assigns. Because the nature of the Services is personal, any
attempted assignment of Advisor’s rights or delegation of Advisor’s obligations
will be void without the prior written consent of the Company. This Agreement is
governed by the laws of the State of Delaware, excluding conflicts of laws
principles. If any provision of this Agreement is found by a proper authority to
be unenforceable, then that provision shall be severed, and the remainder of
this Agreement will continue in full force and effect. This Agreement and its
Exhibits constitute the parties’ final, exclusive, and complete understanding
and agreement with respect to the subject matter hereof, and supersede all prior
and contemporaneous understandings and agreements relating to its subject
matter. Any waiver, modification, or amendment of any provision of this
Agreement shall be effective only if

 

4



--------------------------------------------------------------------------------

in writing and signed by the parties to this Agreement. Any notices required or
permitted hereunder shall be given to the appropriate party at the address
specified below or at such other address as the party shall specify in writing.
Such notice shall be deemed given upon personal delivery, or sent by certified
or registered mail, postage prepaid, three (3) days after the date of mailing.
This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of which together shall constitute one and the
same instrument.

The parties hereto have executed this ADVISORY BOARD AGREEMENT as of the
Effective Date.

 

THRESHOLD PHARMACEUTICALS, INC.     ADVISOR By:  

/s/ Harold E. Selick, Ph.D.

    By:  

/s/ David R. Parkinson, M.D.

Name:   Harold E. Selick, Ph.D.     Name:   David R. Parkinson, M.D. Title:  
CHIEF EXECUTIVE OFFICER     Tax ID: Date:   March19, 2014     Date:   March 20,
2014

 

5